Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 February 2020 with respect to the claim objections and rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  These objections and rejections have been withdrawn. 
Applicant's remaining arguments concerning the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argued the amended claims overcome the rejection. However, Examiner disagrees. 
Previous claims 7-8 and 15 were additionally rejected under 35 U.S.C. 101, and as such, no limitations of claims 1-6 and 9-14 as amended are directed to a statutory class of invention. Examiner notes the claimed “data processor” is a software module and not a physical processor (specification, para. 85). 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 1-6 and 9-14, only software modules per se are recited as part of the claimed apparatus (specification of the instant application, para. 85, “computer-executable instructions”). Therefore, the claim does not fall within the four categories of invention - a process, machine, article of manufacture or composition of matter. One of ordinary skill in the art would give the broadest reasonable interpretation of the claim to include software per se. There are no hardware components, such as a processor and a non-transitory computer readable medium, explicitly recited in the claim as part of the architecture. A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) and this definition includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result (Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854) (see MPEP § 2106 I. ii.)).

Allowable Subject Matter
Claims 16-19 are allowed. 
Claims 1-6 and 9-14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462